            Case 1:18-cv-10210-SN Document 41 Filed 01/02/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
_________
jandrophy@faillacelaw.com

                                                                       January 2, 2020

VIA ECF
Hon. Sara Netburn
United States District Court, Southern District of New York
40 Foley Square
New York, N.Y. 10007


                  Re:      Reyes et al v. Tava Cafe LLC et al
                           U.S.D.C., S.D.N.Y., 18-cv-10210-SN

Dear Judge Netburn:

         We represent Plaintiffs Yoel Julian Reyes, Jose Alberto Xelano Mena, and Alejandro

Hurtado Delgado in the above-referenced matter. We write jointly with Defendants’ attorney to

request an extension of time to submit the settlement agreement, from January 3, 2020 to January

27, 2020. This is the first request for an extension of time. The reason for the request is that the

parties have not yet finalized the settlement agreement for execution.

         We thank the Court for its attention to this matter.


                                                     Respectfully Submitted,

                                                     /s/Joshua S. Androphy
                                                     Joshua S. Androphy




                           Certified as a minority-owned business in the State of New York
